DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 27 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 October 2021 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 27 December 2021, with respect to the rejection of claims 1-3, 5, and 7-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of II et al. US 2017/0279310, in view of Yamakawa et al. US 2010/0176757.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over II et al. US 2017/0279310, in view of Yamakawa et al. US 2010/0176757.
Regarding Claims 1 and 11, II teaches a non-contact power supply system comprising: 
a first converter (INV, fig. 1) which performs power conversion and outputs AC power; 
a first coil (Ltu, fig. 1) supplied with the AC power outputted from the first converter; 
a second coil (Lru, fig. 1) magnetically coupled with the first coil so that the AC power is transmitted from the first coil to the second coil; 
a second converter (DB, fig. 1) which is connected to the second coil, and which converts the AC power transmitted to the second coil, to DC power, and supplies the DC power to a load (R, fig. 1); and 
controller (Stu, fig. 1) to control the first converter.  II however is silent wherein the controller controls the first converter so as to alternately switch between a first state of outputting rectangular wave voltage which cyclically changes and a second state of outputting constant reference voltage, on the basis of required power of the load.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the controller as taught by Yamakawa with the power supply system of II in order to further control power being provided by the power transmission device.

Claims 2, 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over II et al. US 2017/0279310, in view of Yamakawa et al. US 2010/0176757, and in further view of Nagaoka US 2018/0241301.
Regarding Claims 2, 3, and 12, the combination of II and Yamakawa teaches all of the limitations of Claims 1 and 11, however is silent wherein the controller adjusts a period ratio which is a ratio between a length of a first control period in which the converter is controlled in the first state and a length of a second control period in which the converter is controlled in the second state, on the basis of the required power, the second control period is longer than a cycle of voltage change in the rectangular wave voltage, the controller calculates supply power from the power-receiving-side converter to the load on the basis of at least one of current, voltage, or power supplied to the load, and adjusts the period ratio so that the calculated supply power approaches the required power, and in a case where the supply power to the load is smaller than the 
Nagaoka teaches wherein the controller adjusts a period ratio which is a ratio between a length of a first control period in which the converter is controlled in the first state and a length of a second control period in which the converter is controlled in the second state, on the basis of the required power, the second control period is longer than a cycle of voltage change in the rectangular wave voltage, the controller calculates supply power from the power-receiving-side converter to the load on the basis of at least one of current, voltage, or power supplied to the load, and adjusts the period ratio so that the calculated supply power approaches the required power, and in a case where the supply power to the load is smaller than the required power even when the period ratio is adjusted, the control unit adjusts the period ratio while adjusting keeping periods in which the rectangular wave voltage is kept at positive voltage and negative voltage by shifting a phase of switching in the converter so that a steady state in which LC resonance is stably performed is reached within the first control period and the supply power to the load approaches the required power (refer to [0105]-[0112]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Nagaoka with the power supply system of combination of II and Misawa in order to provide further 
Regarding Claim 5, the combination of II, Yamakawa, and Nagaoka teaches all of the limitations of Claim 3 and further teaches wherein when the required power is a predetermined value, the controller continuously controls the first converter in the first state, and when the required power is smaller than the predetermined value, the controller alternately switches the first converter between the first state and the second state (refer to [0105]-[0112] of Nagaoka).

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over II et al. US 2017/0279310, in view of Yamakawa et al. US 2010/0176757, and in further view of  Masaoka US 2015/0028688.
Regarding Claim 7, the combination of II and Yamakawa teaches all of the limitations of Claim 1, however is silent wherein in a case where, while power is supplied from the second converter to the load, power is supplied from another power supply device to the load, the controller controls the first converter on the basis of a difference between the required power and the power supplied from the other power supply device to the load.
Masaoka teaches wherein in a case where, while power is supplied from the second converter to the load, power is supplied from another power supply device to the load, the controller controls the first converter on the basis of a difference between the required power and the power supplied from the other power supply device to the load (figs. 1 and 10-11 and refer to [0049]-[0050] and [0096]-[0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 8, the combination of II and Yamakawa teaches all of the limitations of Claim 1, however is silent wherein in a case where, while power is supplied from the own non-contact power supply system to the load, power is supplied from one or more other non-contact power supply systems to the load, the controller controls the own first converter in the second state when the first converter of any of the other non-contact power supply systems is in the first state, and the controller controls the own first converter in the first state when the first converters of all the other non-contact power supply systems are in the second state.
Masaoka teaches wherein in a case where, while power is supplied from the own non-contact power supply system to the load, power is supplied from one or more other non-contact power supply systems to the load, the controller controls the own first converter in the second state when the first converter of any of the other non-contact power supply systems is in the first state, and the controller controls the own first converter in the first state when the first converters of all the other non-contact power supply systems are in the second state (figs. 1 and 10-11 and refer to [0049]-[0050] and [0096]-[0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Masaoka with the power supply system of combination of II and Yamakawa in order to provide further control power being provided by the power transmission system.
Regarding Claims 9 and 10, the combination of II and Yamakawa teaches all of the limitations of Claim 1, however is silent wherein power is supplied from a power supply via a third converter to the first converter, and the controller controls the first and third converters on the basis of the required power.
Masaoka teaches wherein power is supplied from a power supply via a third converter to the first converter, and the controller controls the first and third converters on the basis of the required power (figs. 1 and 10-11 and refer to [0049]-[0050] and [0096]-[0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Masaoka with the power supply system of combination of II and Yamakawa in order to provide further control power being provided by the power transmission system.
Regarding Claim 13, the combination of II and Yamakawa teaches all of the limitations of Claim 11, however is silent wherein in a case where, while power is supplied from the own power transmission device to the load via the power receiving device corresponding to the own power transmission device, power is supplied from one or more other power transmission devices to the load via one or more other power receiving devices respectively corresponding to the one or more other power transmission devices, the controller controls the own converter in the second state when the converter of any of the other power transmission devices is in the first state, and the controller controls the own converter in the first state when the converters of all the other power transmission devices are in the second state.
Masaoka teaches wherein in a case where, while power is supplied from the own 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Masaoka with the power supply system of combination of II and Yamakawa in order to provide further control power being provided by the power transmission system.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a non-contact power supply system further comprising a first power conversion device and a second power conversion device each configured to be .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
11 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836